Citation Nr: 0210119	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  97-34 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether the December 1993 determination of the agency of 
original jurisdiction which determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for right carpal tunnel syndrome should be 
reversed or amended on the basis of clear and unmistakable 
error.

2.  Entitlement to service connection for right carpal tunnel 
syndrome.   

3.  Entitlement to service connection for a back disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The veteran served on active duty from March 1967 to December 
1970 and he had periods of active duty for training from 
March 1 to March 15, 1986 and from July 16 to July 30, 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been submitted to reopen the claims for 
service connection for carpal tunnel syndrome on the right 
and a back disorder.    

In March 1986, the veteran filed his original claim for 
service connection for right carpal tunnel syndrome.  In a 
March 1986 rating decision, the RO denied the claim for 
service connection for carpal tunnel syndrome.  The veteran 
filed a timely appeal.  In a December 1990 Board decision, 
the Board denied the claim for service connection for carpal 
tunnel syndrome on the right.  In June 1992, the veteran 
filed an application to reopen the claim for service 
connection for right carpal tunnel syndrome.  A December 1993 
rating decision determined that new and material evidence had 
not been submitted to reopen the claim.  The veteran was 
notified of this decision and he did not file a timely 
appeal.  Thus, this decision became final.  

In March 1995, the veteran filed an application to reopen the 
claim for service connection for right carpal tunnel 
syndrome.  In July 1995, the veteran raised the issue of 
"administrative error" in the December 1993 rating 
decision.  The veteran again requested review for error in 
June 1997, December 1997, March 1999, and January 2000.  In 
December 2000, the RO adjudicated the issue of whether the 
decision to deny compensation for carpal tunnel syndrome on 
the right was clearly and unmistakably erroneous; the RO 
found no clear and unmistakable error (CUE).  In a February 
2001 letter, the veteran expressed disagreement with the 
December 2000 determination.  Thus, the Board finds that it 
has jurisdiction of the issue of whether there was CUE in the 
December 1993 decision.   

Regarding the claim for service connection for a back 
disorder, the RO characterized this issue as whether new and 
material evidence has been submitted to reopen the claim for 
service connection for a back disorder.  The record shows 
that the veteran filed a claim for service connection for a 
back disorder in September 1994.  In an August 1995 rating 
decision, service connection for a back disorder was denied.  
The veteran was notified of this decision in November 1998.  
However, in an April 1997 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for a back disorder.  
The veteran filed a notice of disagreement in June 1997 and a 
statement of the case was issued in November 1997.  In 
December 1997, the veteran's substantive appeal was received.  
The Board finds that the correct issue on appeal is 
entitlement to service connection for a back disorder since 
the rating decision which originally denied this claim was 
not final at the time the RO decided whether to reopen the 
claim for service connection for a back disorder.  The Board 
also points out that the veteran had been arguing that he was 
entitled to service connection for a back disorder all along 
and he has been notified of the pertinent law and 
regulations.  Thus, the veteran is not prejudiced if the 
issue of entitlement to service connection for a back 
disorder is decided at this time.   

In January 2000, this matter was transferred to the 
Baltimore, Maryland RO, which now has jurisdiction. 


FINDINGS OF FACT

1.  In December 1993, the RO determined that new and material 
evidence had not been submitted to reopen the claim for 
service connection for carpal tunnel syndrome on the right on 
the basis that the newly submitted evidence did not show 
treatment of right carpal tunnel syndrome in service.   

2.  The RO notified the veteran and his representative of the 
foregoing determination in a letter dated December 27, 1993, 
which enclosed a statement of the veteran's appellate rights, 
and the veteran did not file a timely appeal.  

3.  At the time of the December 1993 determination, the law 
then in effect was not correctly applied.  

4.  The complaints of numbness in the fingers of the right 
hand in service were the first manifestations of the current 
carpal tunnel syndrome on the right.  

5.  The complaints of back pain with radiculopathy in service 
were the first manifestations of the current 
spondylolisthesis of L4 to L5 with associated mild disc 
herniation.   


CONCLUSIONS OF LAW

1.  The December 20, 1993 decision which determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for right carpal tunnel syndrome 
was clearly and unmistakably erroneous and should be reversed 
or amended on the basis of a finding of CUE.  38 C.F.R. 
§§ 3.104(a), 3.105(a) (2001).  

2.  Right carpal tunnel syndrome was incurred in active 
service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304 (2001).   

3.  Spondylolisthesis of L4 to L5 with associated mild disc 
herniation was incurred in active service.  38 U.S.C.A. 
§§ 101, 1110, 1131 (West 1991); 38 C.F.R. §§ 3.1, 3.6, 3.303, 
3.304 (2001).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether the December 1993 determination should be 
reversed or amended on the basis of CUE

Pertinent Law and Regulations

CUE

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2001).  

Under 38 C.F.R. § 3.105(a), previous determinations that are 
final and binding will be accepted as correct in the absence 
of CUE.  

The Court of Appeals for Veterans Claims (Court) has 
propounded a three-pronged test to determine whether CUE is 
present in a prior determination:  (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and the law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).  See 38 C.F.R. § 3.104(a) (the decision of a duly 
constituted agency of original jurisdiction shall be final 
and binding on all field offices of VA as to conclusions 
based on evidence on file at the time that VA issues written 
notification of the determination in accordance with 
38 U.S.C. § 5104).  


Law and regulations in effect at the time of the December 
1993 determination 

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective on and after January 22, 1991).

The Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, the VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).

"New evidence" is evidence that is not "merely cumulative" of 
other evidence of record.  Id.  "Material evidence" is 
evidence that is "relevant to and probative of the issue at 
hand" and is of "sufficient weight or significance that there 
is a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  Sklar v. Brown, 5 Vet. App. 140, 
145 (1993); Cox v. Brown, 5 Vet. App. 95, 98 (1993); 
Colvin v. Derwinski, 1 Vet. App. 171, 174, (1991).

Analysis

Initial Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

With CUE claims, there is, by law, no additional relevant 
evidence to be obtained. Whether a prior decision was clearly 
and unmistakably erroneous is based on the evidence of record 
at that time.  See, e.g., Russell v. Principi, 3 Vet. App. 
310 (1992).  The Court has held that the VCAA has no 
applicability to CUE claims.  See Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001).  

Discussion

In March 1986, the veteran filed a claim for entitlement to 
service connection for carpal tunnel syndrome on the right.  
In a March 1986 rating decision, the RO denied the claim on 
the basis that there was no indication in the record that the 
right carpal tunnel syndrome had its origin in service.  The 
veteran filed a timely appeal.  In a December 1990 decision, 
the Board denied entitlement to service connection for right 
carpal tunnel syndrome on the basis that there were no 
objective clinical findings that the veteran currently had 
carpal tunnel syndrome on the right.  The Board decision is 
final.  38 U.S.C.A. § 7104(b) (1988); 38 C.F.R. § 19.104 
(1990) (currently 38 U.S.C.A. § 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1100 (2001)).

In June 1992, the veteran filed an application to reopen the 
claim for service connection for carpal tunnel syndrome on 
the right.  In a December 1993 rating decision, the RO 
determined that new and material evidence had not been 
submitted and the claim for service connection for right 
carpal tunnel syndrome was not reopened.  The RO indicated 
that the additional evidence submitted by the veteran did not 
establish that the veteran was treated for carpal tunnel 
syndrome in service.  The veteran was notified of this 
decision on December 27, 1993, and he filed a timely notice 
of disagreement.  A statement of the case was issued in 
September 1994.  The veteran's Form 9 was received on January 
11, 1995.  The RO determined that the Form 9 was not timely.  
Thus, the December 1993 decision was not timely appealed and 
became final.  Decisions of the RO are final under 
38 U.S.C.A. § 7105 (West 1991).  

Such final decisions may, however, be reversed or amended 
where evidence establishes that CUE existed.  38 C.F.R. 
§ 3.105(a).  The veteran argues that the 1993 determination 
contained CUE.  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  A disagreement with how the facts were evaluated is 
inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).

The Board has reviewed the record as it existed at the time 
of the December 1993 determination in light of the law and 
regulations then in effect.  The Board finds that the 
December 1993 determination was not consistent with the law 
and regulations in effect at that time.  The correct facts as 
they were known at the time were before the adjudicators.  
However, the RO did not correctly apply the statutory and 
regulatory provisions.  

In the December 1993 determination, the RO determined that 
the veteran had not submitted new and material evidence to 
reopen the claim for service connection for carpal tunnel 
syndrome on the right.  The RO indicated that the evidence 
submitted by the veteran was new but it was not material 
because it did not contain evidence showing treatment for 
carpal tunnel syndrome on the right in service.  The RO noted 
that the evidence submitted by the veteran showed that he was 
treated for carpal tunnel syndrome in 1992.  The veteran 
submitted a 1992 report of electrodiagnostic and 
electromyographic (EMG) examination which showed that the 
findings were consistent with carpal tunnel syndrome.  

The Board points out that the December 1990 Board decision 
denied the claim on the basis that there was no current 
evidence of carpal tunnel syndrome on the right.  In the 1990 
decision, the Board specifically noted that the EMG was 
normal.  Thus, the specific issue at hand was whether the 
veteran currently had carpal tunnel syndrome on the right.  
When attempting to reopen the claim for service connection 
for carpal tunnel syndrome on the right in 1993, the veteran 
submitted evidence that he currently had carpal tunnel 
syndrome on the right.  He submitted 1992 EMG findings which 
were consistent with carpal tunnel syndrome on the right.  
When considered under the laws and regulations in effect at 
the time of the 1993 rating decision, this evidence can be 
considered new and material.  This evidence is not "merely 
cumulative" of other evidence of record, and it is evidence 
that is relevant to and probative of the issue at hand, which 
is whether the veteran currently had carpal tunnel syndrome.  
This evidence is of sufficient weight or significance that 
there is a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome.  See Sklar, 5 Vet. App. at 145; 
Cox, 5 Vet. App. at 98; Colvin, 1 Vet. App. at 174.  The 
newly submitted evidence establishes that the veteran 
currently has carpal tunnel syndrome on the right, and this 
raises a reasonable possibility of changing the outcome of 
the claim.  Thus, this evidence is new and material under the 
laws and regulations in effect at the time of the 1993 rating 
decision and the RO should have reopened the claim for 
service connection for carpal tunnel syndrome on the right in 
1993.   

For a claim of CUE to succeed, it must be shown that the RO 
committed an error of law or fact that would compel later 
reviewers to the conclusion, concerning which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  See Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  

The Board finds that it was "undebatable" and reasonable 
minds could not differ that the RO's determination in 1993 
contained error in failing to reopen the claim for service 
connection for carpal tunnel syndrome on the right.  

For the above reasons, the Board finds that the determination 
of December 1993 did constitute CUE.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.105(a).  

II.  Entitlement to service connection for right carpal 
tunnel syndrome.
 
Pertinent Law and Regulations

Service connection- in general

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2001).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2) (West 1991).  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991 & Supp. 2001); 38 C.F.R. § 3.6(a), (d) 
(2001).  Thus, the definitional statute, 38 U.S.C.A. 
§ 101(24) (West 1991), makes a clear distinction between 
those who have served on active duty and those who have 
served on active duty for training.  The Court has held this 
statute, in effect, means that an individual who has served 
only on active duty for training must establish a service-
connected disability in order to achieve veteran status and 
to be entitled to compensation.  Furthermore, unless an 
appellant has established status as a veteran, neither the 
presumption of soundness nor the presumption of aggravation 
is applicable.  Paulson v. Brown, 7 Vet. App. 466, at 470 
(1995). 

Regulations define active duty for training, in pertinent 
part, as "[f]ull-time duty performed by members of the 
National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law..."  See 38 U.S.C. § 101(22) (West 1991); 38 C.F.R. § 3.6 
(c)(3) (2001). 

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Analysis

Initial matters

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection for 
carpal tunnel syndrome on the right, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  The veteran was notified of the regulations regarding 
service connection. 

The Board notes that because this decision effects a complete 
grant of the benefit sought on appeal, appellate review of 
this claim may be conducted without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Discussion

After reviewing the record, the Board concludes that the 
competent and probative evidence of record supports a grant 
of service connection for carpal tunnel syndrome on the 
right.  

The veteran had a period of active duty for training from 
March 1 to March 15, 1986.  A March 11, 1986 service medical 
record shows that the veteran had complaints of numbness in 
the thumb, index finger, and middle finger of the right hand 
after vigorous active training.  It was noted that the 
veteran had a past history of carpal tunnel syndrome of the 
left hand.  Testing demonstrated possible thoracic outlet 
syndrome versus carpal tunnel syndrome versus unknown 
etiology.   

There is evidence of continuity of symptomatology.  The 
evidence shows that the veteran continued to have these 
symptoms up until the present time.  An April 1986 VA 
examination report reflects a diagnosis of probable carpal 
tunnel syndrome.  It was noted that the veteran had symptoms 
of numbness for one month and the symptoms were in the first 
and second digits of the right hand.  He started to have 
problems with the third to the fifth digits as well.  An 
August 1987 VA neurological examination report indicates that 
the veteran reported having numbness and tingling in the 
first, second and third fingers in the right hand.  Vigorous 
activity of the right hand caused the symptoms to increase.  
The impression was probable carpal tunnel syndrome of the 
right wrist, mild.  A March 1991 private treatment record 
notes that the veteran had complaints of weakness and pain in 
the right hand.  The impression was carpal tunnel syndrome.  
A May 1992 EMG report indicates that the findings were 
consistent with right carpal tunnel syndrome.  It was noted 
that the veteran had a history of numbness and paresthesia in 
the right hand.  A May 1992 private treatment record reveals 
that the veteran's right hand numbness was getting worse.  
The assessment, in pertinent part, was rule out carpal tunnel 
syndrome.  In a June 1992 statement, Dr. D.D., an orthopedic 
surgeon, stated that the veteran had been bothered by 
numbness and tingling in his right hand which was becoming 
increasingly severe and the veteran currently complained of 
constant numbness in his middle finger.  Examination revealed 
a positive Tinel's sign at the right wrist and a positive 
Phalen's test.  There was decreased sensation of the right 
median nerve distribution.  It was noted that the EMG and 
nerve conduction studies were consistent with carpal tunnel 
syndrome.  A carpal tunnel release was planned.  

Further, after a careful review of the record, the Board has 
been unable to identify any other cause for the veteran's 
right hand problems aside from his service, such as a post-
service injury. 

Therefore, as the competent medical evidence of record 
demonstrates that the veteran had complaints of right carpal 
tunnel syndrome symptomatology during active duty for 
training, continuous symptomatology since the period of 
active duty for training, and a diagnosis of carpal tunnel 
syndrome, the Board finds that the credible and probative 
evidence in this case supports the veteran's claim, and a 
grant of service connection for carpal tunnel syndrome on the 
right is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Accordingly, service connection for carpal tunnel 
syndrome on the right is granted.

III.  Entitlement to service connection for a back disorder.

Analysis

Initial matters

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection for 
a back disorder and that the requirements of the VCAA have in 
effect been satisfied.

The veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  The veteran was notified of the regulations regarding 
service connection. 

The Board notes that because this decision effects a complete 
grant of the benefit sought on appeal, appellate review of 
this claim may be conducted without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Discussion

After reviewing the record, the Board concludes that the 
competent and probative evidence of record supports a grant 
of service connection for spondylolisthesis at L4 to L5.   

The veteran had a period of active duty for training from 
July 16 to July 30, 1994.  A July 20, 1994 service medical 
record shows that the veteran complained of lower back pain 
for the past four days.  The veteran stated that he had more 
pain on the left side and the pain would shoot down his left 
leg to his foot.  The veteran indicated that he had a prior 
history of low back pain, but it was not the same kind of 
pain.  The assessment was sacroiliac strain.  The veteran was 
restricted from physical training for seven days and he was 
prescribed Motrin and Flexeril.  Another service medical 
record dated in July 1994 indicates that the veteran reported 
having back pain for nine days.  The veteran stated that he 
had pain while walking or standing.  The veteran also had 
increased pain while trying to touch his toes.  Physical 
examination revealed limited range of motion.  The assessment 
was mechanical back pain secondary to physical training  with 
radiculopathy (atypical).    

There is evidence of continuity of symptomatology.  The 
evidence shows that the veteran continued to have these 
symptoms up until the present time.  Private medical records 
dated in July 1994 and August 1994 show that the veteran had 
complaints of pain from the left buttocks down the left leg 
to the left foot and numbness in the legs.  An August 1994 
Magnetic Resonance Imaging (MRI) of the lumbar spine revealed 
spondylolisthesis of L4 anterior to L5, Grade I.  In an 
October 1994 statement, S.M., a physical therapist, stated 
that the veteran was evaluated and treated for a lumbosacral 
spine disability.  The physical therapist stated that the 
veteran reported having low back pain with radiation down his 
left lower extremity and he occasionally experienced numbness 
in that distribution.  It was noted that objective findings 
revealed decreased trunk range of motion, strength, lower 
extremity flexibility and trunk flexibility.  The physical 
therapist indicated that it was her clinical assessment that 
the veteran had spondylolisthesis at L4-5 with nerve root 
irritation.  An August 1995 VA examination report indicates 
that the veteran stated that he began to have problems with 
his back when he was undergoing physical training in the 
National Guard.  He stated that the pain started in his left 
buttock and radiated down from his back to his left leg to 
his foot.  The veteran stated that he was treated with muscle 
relaxants and physical therapy.  The pain improved but he 
then relapsed with the pain becoming more severe over the 
past month.  An October 1995 MRI of the lumbar spine revealed 
Grade I spondylolisthesis at L4-5 with associated mild disc 
herniation.  It was noted that the veteran had numbness in 
the left leg intermittently.  

Further, after a careful review of the record, the Board has 
been unable to identify any other cause for the veteran's low 
back problems aside from his service, such as a post-service 
injury. 

Therefore, as the competent medical evidence of record 
demonstrates that the veteran had complaints of low back pain 
with radiating pain during active duty for training, 
continuous symptomatology since the period of active duty for 
training, and a diagnosis of Grade I spondylolisthesis at L4-
5 with associated mild disc herniation, the Board finds that 
the credible and probative evidence in this case supports the 
veteran's claim, and a grant of service connection for Grade 
I spondylolisthesis at L4-5 with associated mild disc 
herniation is warranted.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Accordingly, service connection for Grade 
I spondylolisthesis at L4-5 with associated mild disc 
herniation is granted.


ORDER

The December 1993 rating decision was clearly and 
unmistakably erroneous.   

Service connection for carpal tunnel syndrome on the right is 
granted.  

Service connection for spondylolisthesis of L4 to L5 with 
mild disc herniation is granted.  


	
		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

